Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 7, 2019

                                           No. 04-19-00215-CR

              IN RE STATE OF TEXAS, ex. rel. Todd A. Durden, County Attorney

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On April 8, 2019, relator filed a petition for writ of mandamus, the real party in interest
responded, and relator replied. After reviewing the petition, the response, the reply, and the record,
we conclude relator is entitled to the relief requested in part. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED IN PART and DENIED IN PART. TEX. R. APP.
P. 52.8(c).

        The Honorable Spencer Brown is ORDERED to vacate his “Order on Motion to Recuse
and Jeopardy Motion for Dismissal” within fifteen days from the date of this order. The writ will
issue only if we are notified that Judge Brown has not complied within fifteen days from the date
of this order. We DENY all other relief requested by relator and the real party in interest.

        It is so ORDERED on August 7, 2019.


                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of The State of Texas v. Mark Anthony Gonzalez; Cause No. 10041CR, and twenty-one
other cases, pending in the County Court, Kinney County, Texas. The Honorable Spencer W. Brown signed the order
at issue in this original proceeding.